Citation Nr: 0803028	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-39 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for hair loss.  

3.  Entitlement to service connection for insomnia.  



ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from June 2000 to February 
2004.  


REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
VA Regional Office (RO) in Oakland, California which denied 
entitlement to the benefits sought.

The veteran essentially contends that his current liver 
disorder, hair loss, and insomnia are related to service and 
should be service connected.  Specifically, the veteran's 
claim, filed in January of 2004, alleges that these disorders 
were brought about as a result of exposure to radiation.  
Medical Records from the veteran's local VA hospital, dated 
in February of 2005, report that the veteran was serving on a 
submarine when a radiation spill occurred, but that the 
veteran was not directly exposed.

The veteran's Notice of Disagreement, filed in June of 2005, 
alleged that the veteran's liver disorder, hair loss, and 
insomnia were related to radiation exposure.  However, the 
veteran's appeal, filed via a Form 9 in November of 2005, 
further alleged that in addition to radiation exposure, the 
veteran was also exposed to asbestos.

The Board notes that the veteran's service medical records 
contain a Record of Occupational Exposure to Ionizing 
Radiation that indicates that the veteran was exposed to 
ionizing radiation while serving aboard the USS Augusta from 
December 2001 to December 2002.  However, at no point has the 
veteran been informed of the laws and regulations pertaining 
to radiation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

1. The veteran should be contacted and 
requested that to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for liver disease, 
hair loss, and insomnia since his 
military service.  After securing the 
necessary authorizations for release of 
this information, the AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2. Following completion of the above, the 
AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, including rules and regulations 
pertaining to radiation and asbestos 
claims, and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


